Citation Nr: 0834579	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-41 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1958 to April 1962, and from December 1965 to 
December 1967.  Service in Vietnam is indicated by the 
evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).  


FINDING OF FACT

The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 5, 2005, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the January 2005 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the 
January 2005 letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the letter asked that 
the veteran complete such so that the RO could obtain private 
records on his behalf.  

The January 2005 letter further emphasized: "You must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  
If the holder of the evidence declines to give it to us, asks 
for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to 
make sure that we receive all requested records that are not 
in the possession of a Federal department or agency."  
[Emphasis as in the original letter.]

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the January 5, 2005 letter, page 3.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the veteran's claim is being denied, elements (4) and 
(5) are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, service medical records and VA outpatient 
records have been associated with the claims folder.  
Additionally, the RO provided the veteran's stressor 
statement (found on the veteran's December 2005 VA Form 9) to 
the Center for Unit Records Research (CURR), which responded 
with an extract from the veteran's unit history.  

As will be discussed below, there is already medical evidence 
that the veteran currently has PTSD.  The record is missing 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and the veteran's claim is being 
denied on that basis.  The outcome of the service connection 
issue thus hinges on matters other than those which are 
amenable to VA examination and medical opinion. 
 Specifically, resolution of the PTSD claim hinges upon the 
existence of his claimed stressor, a question which cannot be 
answered via medical examination or opinion, but rather on 
evidence such as information obtained from CURR.

As explained in greater detail below, the outcome of this 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.  In the absence of credible supporting evidence of 
the in-service stressor, there is no need for a medical nexus 
opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of the in-service stressor.

Under the circumstances presented in this case, a remand 
ordering a medical examination or a medical opinion would 
serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].  Accordingly, the Board 
has determined that a medical examination and opinion are not 
necessary in the instant case.

Finally, the Board also observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).



Analysis

In essence, the veteran contends that he has PTSD related to 
a stressful incident in Vietnam.

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

With respect to element (1), current disability, there is 
competent medical evidence of current PTSD.  Specifically, a 
December 2004 VA outpatient report diagnosed the veteran with 
"PTSD, chronic."  Accordingly, element (1) of 38 C.F.R. 
§ 3.304(f) is met.

With respect to element (2), stressors, the Board initially 
finds that the veteran did not engage in combat with the 
enemy within the meaning of 38 U.S.C.A. § 1154(b).  The 
veteran's military occupational specialty was hospital 
corpsman.  He did not receive any decorations or awards 
indicative of combat status.  The Board therefore concludes 
that combat status has not been demonstrated in this case.  
Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's own statements.

The veteran submitted a statement in December 2005 listing 
one stressor that occurred during his Vietnam service.  The 
stressor involved the veteran's landing with Mobile 
Construction Battalion 71 in Chu Lai, South Vietnam in April 
1967 as that base came under enemy attack.  The veteran 
asserts that he was on the third of seven aircraft flying to 
Chu Lai, and that the last four aircraft could not land due 
to the attack and were rerouted to Japan.  The veteran states 
that four men were killed during the attack, and he watched a 
man die "from fright".  He claims that the above experience 
was the main cause of his PTSD.  See the December 2005 VA 
Form 9.

A statement describing the veteran's alleged stressor was 
submitted to the Center for Unit Records (CURR) in February 
2006.  CURR responded in March 2007 that a search of 
available records indicated Mobile Construction Battalion 71 
was airlifted on nine C-141 aircraft to Camp Shields, Chu 
Lai, RVN on April 8-12, 1967.  See March 2007 CURR request 
results.  However, the CURR report does not mention any 
attack on the airlift, or the rerouting of any aircraft to 
Japan.  While the veteran claims there were four casualties 
due to the alleged attack, the CURR report indicates only  
that an equipment operator who suffered a cerebral hemorrhage 
from natural causes at Camp Shields during a Condition One 
Alert on April 12, 1967.  See the March 2007 CURR request 
results.  There is no indication that the individual who dies 
of a cerebral hemorrhage died "from fright", nor is there 
any indication that the veteran was in any way involved in 
treating this individual. 

As corroboration, the veteran points out that he received 
medical treatment for anxiety and sleepwalking on the U.S.S. 
Repose four months after the alleged stressor occurred.  The 
veteran states that the doctor on the U.S.S. Repose called 
his problem "an anxiety reaction caused from [his] 
environment."  See the December 2005 VA Form 9, page 2.  

The service medical records indicate that the veteran did, in 
fact, receive treatment on the U.S.S. Repose in July and 
August 1967 for a situational reaction related to emotional 
problems he experienced at the time.  However, the veteran's 
emotional problems concerned a preoccupation with whether his 
wife was remaining faithful while he was serving abroad.  See 
an August 1967 clinical record, page 1.  
Significantly, that clinical record does not indicate that 
the veteran mentioned any recent attack in Vietnam, or that 
he witnessed anyone die.  Rather, the report  merely 
highlighted the fact that the veteran's first wife has been 
unfaithful, and that after a telephone call to his current 
wife, the veteran achieved reassurance and support.  The 
veteran was instructed to take Librium for the remainder of 
his tour in Vietnam, and was considered "fit for duty."  
See  the August 1967 clinical record, page 2. 



Thus, the report of hospitalization does not serve to confirm 
the veteran's contention that he was involved in an enemy 
attack; rather, the veteran merely reported "a constant 
preoccupation about his wife being unfaithful like his first 
wife had been."  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by a claimant.]  
The service medical records fail to mention anything related 
to the veteran's alleged stressor.  

Thus, to the extent that the veteran's current contentions 
are in conflict with the medical history taken in August 
1967, the Board finds that the statements in the August 1967 
medical report to be more probative than statements made 
decades later in the context of a claim for monetary benefits 
from the government.  Not only may the veteran's memory be 
dimmed with time, but self-interest may also play a role in 
the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  
  
In short, the evidence of record (both medical and 
historical) does not corroborate the veteran's account of the 
claimed in-service stressor.  Accordingly, with no proof of 
an in-service stressor, element (2) of 38 C.F.R. § 3.304(f) 
is not met, and the claim fails on this basis.

Finally, with respect to element (3) of 38 C.F.R. § 3.304(f), 
medical nexus, the veteran has presented no competent medical 
opinion to link his alleged PTSD to his military service.

As stated above, establishing service connection for PTSD 
requires the satisfaction of three specific criteria.  In 
this case, two of the three elements are not met.  In the 
absence of elements (2) and (3) under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


